Title: To Benjamin Franklin from Sarah Bache, 1[–2] January 1783
From: Bache, Sarah Franklin
To: Franklin, Benjamin



Dear and Honoured SirPhiladelphia Jan 1st.[–2] 1783
I do not know how I could employ myself more agreeably on the beginning of the new Year, than by writing to my dear Papa, wishing him many happy returns of it, and that I may live to begin and end many of them with him is my sincere prayer, who knows what a Peace may produce— In Mr Bache’s letter you desire I would continue my histories of the Children, you could not have given me a more pleasing task, the Copies of my letters are filled with accounts of them, but when I come to write them fair I frequently leave a great deal about them out, in my last Copy “The Family are all well and love you as much as ever, little Deby sings dances and talks tho she does not walk yet, You are already acquainted with all the Clever things, that the rest of the little runabouts do” and I now can add with truth that I do not think there is a finer family of little Children in America, Will grows very handsome if I may judge by my own eyes, and my ears, he is a good english Scollar, he is now learning to dance which he likes very much, no boy ever posess’d a better memory, and I hope with a good education he will make a very clever fellow— Betsy goes to the same Miss Nancy Mash that I went too when a Child and hems pocket Handkerchiefs as well as any girl of her highth in Philadelphia, she shall send you one of her making very soon, her passion at present is dress, she loves fine waveing Plumes, and smart Sashes, and wishes for a Carriage, if it was only big enough to hold her Sister Deby, she says she should be satisfied, she desired me a few minutes ago, when I bid her hold her tongue that I was writing to her Grandpapa, Oh do tell him, if you wont take me to france to see him, that my little Mittins are almost worn out that he sent me and that I want a little fan, now I have got a Carolina hat to go to Church, Mrs Read ask’d her the other day where she got such Beautiful mitins, where do you think I should get them but from my dear Grand Papa, they dont make such beautifull Mittins any where but in France, I wish you could see her with all my heart, there is not a more brilliant pair of eyes in Philadelphia, Deby and Louis, are just Betty and Willy over again,


Januy 2d.
General Chataleux will bring you this, I spent last evening with him at Mr Morri’s who gave an Eligant Ball, I hope he will get safe, he is a very Valuable Man, and has a sincere regard for you, we were in hopes he was going to stay the Winter with us, and had no Idea he was going till last night— Mr Bache join in duty and Love with Your afectionate and dutiful Daughter
S Bache

 
Addressed: The Honble. / Doctor Benjamin Franklin / Minister Plenipoy: from the United States / of No America—at the Court of / Versailes / Favored by General Chastellux
